            Case 1:19-cv-09457-VEC Document 1 Filed 10/13/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICHARD HARBUS,

                               Plaintiff,                     Docket No. 1:19-cv-9457

        - against -                                           JURY TRIAL DEMANDED


 RADAR ONLINE LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Richard Harbus (“Harbus” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Radar Online LLC (“Radar Online” or

“Defendant”) hereby alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Captain Richard

Phillips, owned and registered by Harbus, a New York based professional photographer.

Accordingly, Harbus seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-09457-VEC Document 1 Filed 10/13/19 Page 2 of 7




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Harbus is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 119 Tappan Landing Road,

Tarrytown, New York 10591.

       6.      Upon information and belief, Radar Online is a domestic limited liability

company duly organized and existing under the laws of the State of Delaware, with a place of

business at 4 New York Plaza, New York, New York 10004. Upon information and belief, Radar

Online in registered with the New York State Department of Corporations to do business in New

York. At all times material hereto, Radar Online has owned and operated a website at the URL:

www.RadarOnline.com (the “Website”).

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Harbus photographed Captain Richard Phillips (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Harbus then licensed the Photograph to New York Daily News. The New York

Daily News ran an article that featured the Photograph titled Real ‘Captain Phillips’ met Tom

Hanks, jokes he had to get ‘better-looking’ to play him. See URL:

https://www.nydailynews.com/entertainment/tv-movies/real-captain-phillips-met-tom-hanks-

article-1.1477471. Harbus’s name was featured in a gutter credit identifying him as the
            Case 1:19-cv-09457-VEC Document 1 Filed 10/13/19 Page 3 of 7




photographer of the Photograph. A true and correct copy of the article is attached hereto as

Exhibit B.

       9.      Harbus is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-094-612.

       B.      Defendant’s Infringing Activities

       11.     Radar Online ran an article on the Website entitled Inside An American ‘Torture’

Chamber: Somali Pirate Who Hijacked Captain Phillips Speaks Out From Prison. See:

https://radaronline.com/exclusives/2013/11/inside-an-american-torture-chamber-somali-pirate-

who-hijacked-captain-phillips-speaks-out-from-prison/. The article featured the Photograph. A

screenshot of the Photograph on the Website is attached hereto as Exhibit C.

       12.     Radar Online did not license the Photograph from Plaintiff for its article, nor did

Radar Online have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Radar Online infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Radar Online is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.
            Case 1:19-cv-09457-VEC Document 1 Filed 10/13/19 Page 4 of 7




          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Radar Online

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          18.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

          19.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from New York Post which contained a gutter credit underneath the Photograph

stating, “Richard Harbus” and placed it on its Website without the gutter credit.

          20.   Upon information and belief, Radar Online intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

          21.   The conduct of Radar Online violates 17 U.S.C. § 1202(b).

          22.   Upon information and belief, Radar Online’ falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.
            Case 1:19-cv-09457-VEC Document 1 Filed 10/13/19 Page 5 of 7




       23.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Radar Online intentionally, knowingly and

with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright

in the Photograph. Radar Online also knew, or should have known, that such falsification,

alteration and/or removal of said copyright management information would induce, enable,

facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       24.     As a result of the wrongful conduct of Radar Online as alleged herein, Plaintiff is

entitled to recover from Radar Online the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Radar Online because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.

       25.     Alternatively, Plaintiff may elect to recover from Radar Online statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Radar Online be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Radar Online be adjudged to have falsified, removed and/or

               altered copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;
            Case 1:19-cv-09457-VEC Document 1 Filed 10/13/19 Page 6 of 7




       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       7.      That Plaintiff be awarded punitive damages for copyright infringement;

       8.      That Plaintiff be awarded attorney’s fees and costs;

       9.      That Plaintiff be awarded pre-judgment interest; and

       10.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       October 12, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
Case 1:19-cv-09457-VEC Document 1 Filed 10/13/19 Page 7 of 7




                                      RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Richard Harbus
